     Case 2:20-cv-02268-JCM-VCF Document 40
                                         41 Filed 04/09/21
                                                  04/12/21 Page 1 of 2




     WRIGHT, FINLAY & ZAK, LLP
 1
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
     Lindsay D. Robbins, Esq.
 3   Nevada Bar No. 13474
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     lrobbins@wrightlegal.net
 6   Attorneys for Plaintiff, Deutsche Bank National Trust Company as Trustee for the Certificate-
 7   holders of the Morgan Stanley ABS Capital I Inc. Trust 2003-NC10, Mortgage Pass-Through
     Certificates, Series 2003-NC10
 8
                                 UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA
10
     DEUTSCHE BANK NATIONAL TRUST                      Case No.: 2:20-cv-02268-JCM-VCF
11   COMPANY AS TRUSTEE FOR THE
     CERTIFICATEHOLDERS OF THE
12   MORGAN STANLEY ABS CAPITAL I INC.                 STIPULATION AND ORDER TO
13   TRUST 2003-NC10, MORTGAGE PASS-                   EXTEND TIME PERIOD TO RESPOND
     THROUGH CERTIFICATES, SERIES 2003-                TO MOTIONS TO DISMISS [ECF Nos.
14   NC10,                                             32-34]
15                        Plaintiff,                   [First Request]
16          vs.

17   FIDELITY NATIONAL TITLE GROUP,
     INC.; CHICAGO TITLE INSURANCE
18   COMPANY; UNITED TITLE OF NEVADA,
     INC.; DOE INDIVIDUALS I through X; and
19
     ROE CORPORATIONS XI through XX,
20   inclusive,

21                       Defendants.
22          Plaintiff, Deutsche Bank National Trust Company as Trustee for the Certificateholders
23   of the Morgan Stanley ABS Capital I Inc. Trust 2003-NC10, Mortgage Pass-Through
24   Certificates, Series 2003-NC10 (“Deutsche Bank”), Specially-Appearing Defendant Fidelity
25   National Title Group, Inc. (“Fidelity”) and Defendants Chicago Title Insurance Company
26   (“Chicago Title”) and United Title of Nevada, Inc. (“United Title”, collectively “Defendants”),
27   by and through their counsel of record, hereby stipulate and agree as follows:
28



                                                Page 1 of 2
     Case 2:20-cv-02268-JCM-VCF Document 40
                                         41 Filed 04/09/21
                                                  04/12/21 Page 2 of 2




 1      1. On December 15, 2020, Deutsche Bank filed its Complaint in Eighth Judicial District
 2          Court, Case No. A-20-826490-C [ECF No. 1-1];
 3      2. On December 15, 2020, Chicago Title filed its Petition for Removal to this Court [ECF
 4          No. 1];
 5      3. On March 31, 2021, Defendants filed their Motions to Dismiss [ECF No. 32-34];
 6      4. Deutsche Bank’s deadline to respond to Defendants’ Motions to Dismiss is currently
 7          April 14, 2021;
 8      5. Deutsche Bank’s counsel is requesting an extension until May 14, 2021, to file its
 9          response to the pending Motions to Dismiss;
10      6. This extension is requested to allow counsel for Deutsche Bank additional time to
11          respond to the points and authorities cited in the pending Motions to Dismiss.
12      7. Counsel for Defendants does not oppose the requested extension;
13      8. This is the first request for an extension which is made in good faith and not for
14          purposes of delay.
15          IT IS SO STIPULATED.
16    DATED this 9th day of April, 2021.              DATED this 9th day of April, 2021.

17    WRIGHT, FINLAY & ZAK, LLP                       SINCLAIR BRAUN LLP
18
      /s/ Lindsay D. Robbins                          /s/ Kevin S. Sinclair
19    Lindsay D. Robbins, Esq.                        Kevin S. Sinclair, Esq.
      Nevada Bar No. 13474                            Nevada Bar No. 12277
20    7785 W. Sahara Ave., Suite 200                  16501 Ventura Boulevard, Suite 400
21    Las Vegas, NV 89117                             Encino, California 91436
      Attorney for Plaintiff, Deutsche Bank           Attorney for Defendants, Fidelity National
22    National Trust Company as Trustee for the       Title Group, Inc., Chicago Title Insurance
      Certificateholders of the Morgan Stanley        Company and United Title of Nevada, Inc.
23    ABS Capital I Inc. Trust 2003-NC10,
24    Mortgage Pass-Through Certificates, Series
      2003-NC10
25
     IT IS SO ORDERED.
26
                  April_____
            Dated this  12, 2021.
                             day of April, 2021.
27
                                                   ________________________________________
28                                                 UNITED STATES DISTRICT COURT JUDGE



                                               Page 2 of 2
